Exhibit 10(f)(10)

JOINDER AGREEMENT

JOINDER AGREEMENT dated as of November 14, 2012 by the undersigned, NMG Outdoor
I Corp., a Delaware corporation (the “Additional Subsidiary Guarantor”), in
favor of JPMorgan Chase Bank, N.A., as administrative agent for the Lenders
party to the Credit Agreement referred to below (in such capacity, together with
its successors in such capacity, the “Administrative Agent”).

Lamar Media Corp., a Delaware corporation (the “Company”), the Subsidiary
Borrower that may be or may become a party thereto (the “Subsidiary Borrower”
and together with the Company, the “Borrowers”) and certain of its subsidiaries
(collectively, the “Existing Subsidiary Guarantors” and, together with the
Borrowers, the “Securing Parties”) are parties to an Amended and Restated Credit
Agreement dated February 9, 2012 (“Credit Agreement”), providing, subject to the
terms and conditions thereof, for extensions of credit (by means of loans and
letters of credit) to be made by the Lenders therein (collectively, together
with any entity that becomes a “Lender” party to the Credit Agreement after the
date hereof as provided therein, the “Lenders” and, together with Administrative
Agent and any successors or assigns of any of the foregoing, the “Secured
Parties”) to the Company in an aggregate principal or face amount not exceeding
$1,225,000,000 (which, in the circumstances contemplated by Section 2.01(c)
thereof, may be increased to $1,725,000,000 and made available to the Company
and the Subsidiary Borrower). In addition, the Borrowers may from time to time
be obligated to one or more of the Lenders under the Credit Agreement in respect
of Swap Agreements under and as defined in the Credit Agreement (collectively,
the “Swap Agreements”).

In connection with the Credit Agreement, the Borrowers, the Existing Subsidiary
Guarantors and the Administrative Agent are parties to the Pledge Agreement
dated April 28, 2010 (the “Pledge Agreement”) pursuant to which the Securing
Parties have, inter alia, granted a security interest in the Collateral (as
defined in the Pledge Agreement) as collateral security for the Secured
Obligations (as so defined). Terms defined in the Pledge Agreement are used
herein as defined therein.

To induce the Secured Parties to enter into the Credit Agreement, and to extend
credit thereunder and to extend credit to the Borrower under Swap Agreements,
and for other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, the Additional Subsidiary Guarantor has agreed to
become a party to the Credit Agreement and the Pledge Agreement as a “Subsidiary
Guarantor” thereunder, and to pledge and grant a security interest in the
Collateral (as defined in the Pledge Agreement).



--------------------------------------------------------------------------------

Accordingly, the parties hereto agree as follows:

Section 1. Definitions. Terms defined in the Credit Agreement are used herein as
defined therein.

Section 2. Joinder to Agreements. Effective upon the execution and delivery
hereof, the Additional Subsidiary Guarantor hereby agrees that it shall become a
“Subsidiary Guarantor” under and for all purposes of the Credit Agreement and
the Pledge Agreement with all the rights and obligations of a Subsidiary
Guarantor thereunder. Without limiting the generality of the foregoing, the
Additional Subsidiary Guarantor hereby:

(i) jointly and severally with the other Subsidiary Guarantors party to the
Credit Agreement guarantees to each Secured Party and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of all Guaranteed Obligations in the
same manner and to the same extent as is provided in Article III of the Credit
Agreement;

(ii) pledges and grants the security interests in all right, title and interest
of the Additional Subsidiary Guarantor in all Collateral (as defined in the
Pledge Agreement) that it now owns or hereafter acquires and whether now
existing or hereafter coming into existence provided for by Article III of the
Pledge Agreement as collateral security for the Secured Obligations and agrees
that Annex 1 thereof shall be supplemented as provided in Appendix A hereto;

(iii) makes the representations and warranties set forth in Article IV of the
Credit Agreement and in Article II of the Pledge Agreement, to the extent
relating to the Additional Subsidiary Guarantor or to the Pledged Equity
evidenced by the certificates, if any, identified in Appendix A hereto; and

(iv) submits to the jurisdiction of the courts, and waives jury trial, as
provided in Sections 10.09 and 10.10 of the Credit Agreement.

The Additional Subsidiary Guarantor hereby instructs its counsel to deliver the
opinions referred to in Section 6.10(c) of the Credit Agreement to the Secured
Parties.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this Joinder
Agreement to be duly executed and delivered as of the day and year first above
written.

 

NMG OUTDOOR I CORP., a Delaware corporation By:   /s/ Keith A. Istre  

 

  Keith A. Istre, Executive Vice-President/   Chief Financial Officer

Attest:

 

By:

 

/s/ James R. McIlwain

 

James R. McIlwain, Secretary

Accepted and agreed:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:

 

/s/ Goh Siew Tan

Title:

 

VICE PRESIDENT

 

3



--------------------------------------------------------------------------------

The undersigned hereby respectively pledges and grants a security interest in
the Pledged Equity that it owns evidenced by the certificates listed in Appendix
A hereto and agrees that Annex 1 of the Pledge Agreement is hereby supplemented
by adding thereto the information listed on Appendix A.

 

NextMedia Outdoor, Inc. Issuee By:   /s/ Keith A. Istre  

 

  Keith A. Istre, Executive Vice-President/ Chief Financial Officer

 

4



--------------------------------------------------------------------------------

Supplement to Annex 1

Appendix A to Joinder Agreement

 

Pledgor

Ownership

  

Issuer

   No. of Shares of
Common Stock      Cert. No.      %  

NextMedia Outdoor, Inc.

   NMG Outdoor I Corp.      100         1         100   

 

5